 

Exhibit 10.4

 

FIRST AMENDMENT TO FIRST AMENDED AND RESTATED REVOLVING CREDIT

AND SECURITY AGREEMENT

 

First Amendment to First Amended and Restated Revolving Credit and Security
Agreement, dated the 9th day of December, 2004, by and among IMCO Recycling
Inc., a Delaware corporation (“IMCO”), IMCO Investment Company, a Delaware
corporation (“IMCO Investment”), IMCO Management Partnership, L.P., a Texas
limited partnership (“IMCO Management”), IMCO Energy Corp., a Delaware
corporation (“IMCO Energy”), IMCO Recycling of Indiana Inc., a Delaware
corporation (“IMCO Recycling of Indiana”), IMCO Recycling of Illinois Inc., an
Illinois corporation (“IMCO Recycling of Illinois”), Alchem Aluminum, Inc., a
Delaware corporation (“Alchem”), IMCO Recycling of Michigan L.L.C., a Delaware
limited liability company (“IMCO Recycling of Michigan”), IMSAMET, Inc., a
Delaware corporation (“IMSAMET”), IMCO Recycling of Idaho Inc., a Delaware
corporation (“IMCO Recycling of Idaho”), Rock Creek Aluminum, Inc., an Ohio
corporation (“Rock Creek”), IMCO Recycling of Utah Inc., a Delaware corporation
(“IMCO Recycling of Utah”), Alchem Aluminum Shelbyville Inc., a Delaware
corporation (“Alchem Shelbyville”), Interamerican Zinc, Inc., a Delaware
corporation (“Interamerican”), U.S. Zinc Corporation, a Delaware corporation
(“U.S. Zinc”), Gulf Reduction Corporation, a Delaware corporation (“Gulf
Reduction”), Midwest Zinc Corporation, a Delaware corporation (“Midwest Zinc”),
MetalChem, Inc., a Pennsylvania corporation (“MetalChem”), Western Zinc
Corporation, a California corporation (“Western Zinc”), U.S. Zinc Export
Corporation, a Texas corporation (“U.S. Zinc Export”), IMCO Recycling of
California, Inc., a Delaware corporation (“IMCO Recycling of California”),
Indiana Aluminum Inc., an Indiana corporation (“Indiana Aluminum”), IMCO
Recycling of Ohio Inc., a Delaware corporation (“IMCO Recycling of Ohio”), IMCO
Recycling Services Company, a Delaware corporation (“IMCO Recycling Services”),
IMCO International, Inc., a Delaware corporation (“IMCO International”),
Commonwealth Industries, Inc., a Delaware corporation (“Commonwealth), CI
Holdings, LLC, a Delaware limited liability company (“CI Holdings”), CA
Lewisport, LLC, a Delaware limited liability company (“CA Lewisport”),
Commonwealth Aluminum Concast, Inc., an Ohio corporation (“Commonwealth
Concast”), Commonwealth Aluminum Sales Corporation, a Delaware corporation
(“Commonwealth Sales”), Commonwealth Aluminum Lewisport, LLC, a Delaware limited
liability company (“Commonwealth Lewisport”), Commonwealth Aluminum, LLC, a
Delaware limited liability company (“Commonwealth LLC”), Commonwealth Aluminum
Metals, LLC, a Delaware limited liability company (“Commonwealth Metals”), and
Silver Fox Holding Company, a Delaware corporation (“Silver Fox Holding”) (IMCO,
IMCO Investment, IMCO Management, IMCO Energy, IMCO Recycling of Indiana, IMCO
Recycling of Illinois, Alchem, IMCO Recycling of Michigan, IMSAMET, IMCO
Recycling of Idaho, Rock Creek, IMCO Recycling of Utah, Alchem Shelbyville,
Interamerican, U.S. Zinc, Gulf Reduction, Midwest Zinc, MetalChem, Western Zinc,
U.S. Zinc Export, IMCO Recycling of California, Indiana Aluminum, IMCO Recycling
of Ohio, IMCO Recycling Services, IMCO International, Commonwealth, CI Holdings,
CA Lewisport, Commonwealth Concast, Commonwealth Sales, Commonwealth Lewisport,
Commonwealth LLC, Commonwealth Metals and Silver Fox Holding are each a
“Borrower”, and collectively the “Borrowers”), each of the Guarantors (as listed
on the signature pages hereto), PNC Bank, National Association (“PNC”), Citicorp
USA, Inc. (“CUSA”), Deutsche Bank Trust Company Americas (“DB”) (PNC, CUSA, DB
and each other lender listed on the signature pages hereto are each a “Lender”
and collectively, the

 



--------------------------------------------------------------------------------

“Lenders”), PNC, as administrative agent and syndication agent for the Lenders
(in such capacity, the “Administrative Agent”), CUSA, as collateral agent and
co-documentation agent for the Lenders (the “Collateral Agent”), DB, as
co-documentation agent for the Lenders (a “Co-Documentation Agent”), National
City Business Credit, Inc. (“NCBC”), as co-documentation agent for the Lenders
(a “Co-Documentation Agent”) and Key Bank National Association (“Key”), as
co-documentation agent for the Lenders (a “Co-Documentation Agent” and together
with CUSA, DB and NCBC, the “Co-Documentation Agents”) (the “First Amendment”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers (excluding Commonwealth, CI Holdings, CA Lewisport,
Commonwealth Concast, Commonwealth Sales, Commonwealth Lewisport, Commonwealth
LLC, Commonwealth Metals and Silver Fox Holding), the Guarantors, the Lenders,
the Administrative Agent, the Collateral Agent and the Co-Documentation Agents
entered into that certain First Amended and Restated Revolving Credit and
Security Agreement, dated December 9, 2004, pursuant to which, among other
things, the Lenders agreed to extend credit to the Borrowers (excluding
Commonwealth, CI Holdings, CA Lewisport, Commonwealth Concast, Commonwealth
Sales, Commonwealth Lewisport, Commonwealth LLC, Commonwealth Metals and Silver
Fox Holding) in an aggregate principal amount not to exceed Three Hundred Twenty
Five Million and 00/100 Dollars ($325,000,000.00) (the “Credit Agreement”); and

 

WHEREAS, the Borrowers and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Lenders and the Administrative Agent desire to
permit such amendments pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

 

2. Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:

 

“Borrower” shall mean IMCO, Alchem, Alchem Shelbyville, Gulf Reduction, IMCO
Energy, IMCO International, IMCO Investment, IMCO Management, IMCO Recycling of
California, IMCO Recycling of Idaho, IMCO Recycling of Illinois, IMCO Recycling
of Indiana, IMCO Recycling of Michigan, IMCO Recycling of Ohio, IMCO Recycling
of Utah, IMCO Recycling Services, IMSAMET, Indiana Aluminum, Interamerican,
MetalChem, Midwest Zinc, Rock Creek, U.S. Zinc, U.S. Zinc Export, Western Zinc,
Commonwealth, CI Holdings, CA Lewisport, Commonwealth Concast, Commonwealth
Sales,

 

- 2 -



--------------------------------------------------------------------------------

Commonwealth Lewisport, Commonwealth LLC, Commonwealth Metals, Silver Fox
Holding and any other person who may hereafter become a party hereto and
“Borrowers” shall collectively mean all such Persons.

 

“Pledge Agreement” shall mean (i) the Pledge Agreement executed and delivered by
IMCO to the Administrative Agent for the benefit of the Lenders with respect to
all of the issued and outstanding Capital Stock of IMCO Investment, IMCO Energy,
IMCO Recycling of Indiana, IMCO Recycling of Illinois, Alchem, IMSAMET, Rock
Creek, Alchem Shelbyville, Interamerican, U.S. Zinc, IMCO Recycling of
California, IMCO Recycling of Ohio, IMCO Recycling Services and IMCO
International; (ii) the Pledge Agreement executed and delivered by IMCO and IMCO
Investment to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding partnership interests of IMCO
Management; (iii) the Pledge Agreement executed and delivered by IMCO and Alchem
to the Administrative Agent for the benefit of the Lenders with respect to all
of the issued and outstanding membership interests of IMCO Recycling of
Michigan; (iv) the Pledge Agreement executed and delivered by IMSAMET to the
Administrative Agent for the benefit of the Lenders with respect to all of the
issued and outstanding Capital Stock of IMCO Recycling of Idaho and IMCO
Recycling of Utah; (v) the Pledge Agreement executed and delivered by U.S. Zinc
to the Administrative Agent for the benefit of the Lenders with respect to all
of the issued and outstanding Capital Stock of Gulf Reduction, Midwest Zinc,
MetalChem, Western Zinc and U.S. Zinc Export; (vi) the Pledge Agreement executed
and delivered by IMCO Recycling of California to the Administrative Agent for
the benefit of the Lenders with respect to all of the issued and outstanding
Capital Stock of Indiana Aluminum; (vii) the Pledge Agreement executed and
delivered by IMCO to the Administrative Agent for the benefit of the Lenders
with respect to all of the issued and outstanding Capital Stock of Silver Fox
Holding, (viii) the Pledge Agreement executed and delivered by Silver Fox
Holding to the Administrative Agent for the benefit of the Lenders with respect
to all of the issued and outstanding Capital Stock of Commonwealth; (ix) the
Pledge Agreement executed and delivered by Commonwealth to the Administrative
Agent for the benefit of the Lenders with respect to all of the issued and
outstanding membership interests of CI Holdings and CA Lewisport; (x) the Pledge
Agreement executed and delivered by CI Holdings to the Administrative Agent for
the benefit of the Lenders with respect to all of the issued and outstanding
Capital Stock of Commonwealth Concast; (xi) the Pledge Agreement executed and
delivered by CA Lewisport to the

 

- 3 -



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Lenders with respect to all of the
issued and outstanding Capital Stock of Commonwealth Sales; (xii) the Pledge
Agreement executed and delivered by CA Lewisport to the Administrative Agent for
the benefit of the Lenders with respect to all of the issued and outstanding
membership interests of Commonwealth Lewisport; (xiii) the Pledge Agreement
executed and delivered by Commonwealth Concast to the Administrative Agent for
the benefit of the Lenders with respect to all of the issued and outstanding
membership interests of Commonwealth LLC; (xiv) the Pledge Agreement executed
and delivered by Commonwealth Lewisport to the Administrative Agent for the
benefit of the Lenders with respect to all of the issued and outstanding
membership interests of Commonwealth Metals; (xv) the Pledge Agreement executed
and delivered by Commonwealth LLC to the Administrative Agent for the benefit of
the Lenders with respect to all of the issued and outstanding membership
interests of Commonwealth Lewisport; (xvi) the Pledge Agreement executed and
delivered by IMCO International to the Administrative Agent for the benefit of
the Lenders with respect to sixty-five percent (65%) of the issued and
outstanding partnership interests of Dutch Aluminum C.V., a Netherlands
partnership; (xvii) any other Pledge Agreement executed and delivered by any
Loan Party to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding Capital Stock, partnership
interests, or membership interests, as the case may be, of any other Domestic
Subsidiary of such Loan Party; and (xviii) any other Pledge Agreement executed
and delivered by any Loan Party to the Administrative Agent for the benefit of
the Lenders with respect to sixty-five percent (65%) of the issued and
outstanding Capital Stock, partnership interests, or membership interests, as
the case may be, of any other Foreign Subsidiary of such Loan Party, together
with all amendments, supplements, modifications, substitutions and replacements
thereto and thereof and “Pledge Agreements” means collectively, all such Pledge
Agreements.

 

3. The last sentence of Section 2.9(a) of the Credit Agreement is hereby deleted
in its entirety and in its stead is inserted the following:

 

As of the date hereof, those letters of credit set forth on Schedule 2.9
attached hereto and made a part hereof, which were issued pursuant to the
Existing Credit Agreement and the Commonwealth Existing Credit Agreement by the
Administrative Agent and are outstanding on the date hereof (the “Existing
Letters of Credit”), are hereby deemed to be Letters of Credit issued and
outstanding hereunder.

 

- 4 -



--------------------------------------------------------------------------------

4. Clause (c) of Section 9.2 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

 

(c) Inventory reports of the Borrowers, including, for Commonwealth, summaries
of quantities on hand, the summary of inventory values used for the Borrowing
Base Certificate and the current Platts Midwest LME report, and for IMCO,
month-end inventory summary schedules showing raw materials, work-in-process,
finished goods, and by-products by location,

 

5. Section 6.13 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

 

6.13 Dissolution of Certain Subsidiaries.

 

Not later than February 9, 2005, commence, or cause to be commenced, dissolution
proceedings with respect to each of the following entities: (i) IMCO Indiana
Partnership L.P., an Indiana limited partnership, (ii) Pittsburg Aluminum, Inc.,
a Kansas corporation, (iii) IMCO Operations Services Company, a Delaware
corporation, (iv) Commonwealth Aluminum Tube Enterprises, LLC, a Delaware
limited liability company, (v) Greencycle Holdings, LLC, a Delaware limited
liability company, and (vi) Zer0waste, Inc., a Delaware corporation and such
entities shall be dissolved in accordance with such proceedings.

 

6. The schedules to the Credit Agreement are hereby deleted in their entirety
and in their stead are inserted the schedules attached hereto as Exhibit “B”.

 

7. Exhibit 2.1(a) to the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted Exhibit 2.1(a) attached hereto.

 

8. Exhibit 2.16(d) to the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted Exhibit 2.16(d) attached hereto.

 

9. The provisions of Section 2 through 8 of this First Amendment shall not
become effective until the Administrative Agent has received the following, each
in form and substance acceptable to the Administrative Agent:

 

  (a) this First Amendment, duly executed by each Loan Party and each Lender;

 

  (b) the documents and conditions listed in the Preliminary Closing Agenda set
forth on Exhibit A attached hereto and made a part hereof;

 

  (c) such other documents as may be reasonably requested by the Administrative
Agent.

 

- 5 -



--------------------------------------------------------------------------------

10. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement or as set forth in
this First Amendment or the exhibits attached hereto, and except any such
representations or warranties made as of a specific date or time, which shall
have been true and correct in all material respects as of such date or time.

 

11. The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement and the Pledge Agreements,
continue to secure prompt payment when due of the Obligations.

 

12. The Loan Parties hereby represent and warrant to the Lenders and the
Administrative Agent that (i) the Loan Parties have the legal power and
authority to execute and deliver this First Amendment; (ii) the officers of the
Loan Parties executing this First Amendment have been duly authorized to execute
and deliver the same and bind the Loan Parties with respect to the provisions
hereof; (iii) the execution and delivery hereof by the Loan Parties and the
performance and observance by the Loan Parties of the provisions hereof and of
the Credit Agreement and all documents executed or to be executed therewith, do
not violate or conflict with the organizational documents of the Loan Parties or
any law applicable to the Loan Parties or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against the Loan Parties and (iv) this First
Amendment, the Credit Agreement and the documents executed or to be executed by
the Loan Parties in connection herewith or therewith constitute valid and
binding obligations of the Loan Parties in every respect, enforceable in
accordance with their respective terms.

 

13. The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this First Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders or the Administrative Agent arising out
of or in any way relating to the Credit Agreement or the Other Documents.

 

14. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

 

15. The agreements contained in this First Amendment are limited to the specific
agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement shall remain in full force and effect. This
First Amendment amends the Credit Agreement and is not a novation thereof.

 

16. This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

 

- 6 -



--------------------------------------------------------------------------------

17. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of New York without regard to
the principles or the conflicts thereof. The Loan Parties hereby consent to the
jurisdiction and venue of any federal or state court located in the County of
New York, State of New York with respect to any suit arising out of or
mentioning this First Amendment.

 

[INTENTIONALLY LEFT BLANK]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

 

        BORROWERS:

ATTEST/WITNESS

     

IMCO RECYCLING INC.

By:

 

/s/ Christopher R. Clegg

     

By:

 

/s/ Sean M. Stack

Name:

 

Christopher R. Clegg

     

Name:

 

Sean M. Stack

Title:

 

Senior Vice President

     

Title:

 

Senior Vice President

 

       

IMCO INVESTMENT COMPANY

IMCO RECYCLING OF INDIANA INC.

IMCO ENERGY CORP.

IMCO RECYCLING OF ILLINOIS INC.

ALCHEM ALUMINUM, INC.

INTERAMERICAN ZINC, INC.

IMCO RECYCLING OF CALIFORNIA, INC.

IMCO INTERNATIONAL, INC.

IMCO RECYCLING OF OHIO INC.

IMSAMET, INC.

IMCO RECYCLING OF IDAHO INC.

IMCO RECYCLING OF UTAH INC.

ROCK CREEK ALUMINUM, INC.

U.S. ZINC CORPORATION

GULF REDUCTION CORPORATION

MIDWEST ZINC CORPORATION

METALCHEM, INC.

U.S. ZINC EXPORT CORPORATION

ALCHEM ALUMINUM SHELBYVILLE INC.

INDIANA ALUMINUM INC.

ATTEST/WITNESS

     

IMCO RECYCLING SERVICES COMPANY

WESTERN ZINC CORPORATION

By:

 

/s/ Christopher R. Clegg

     

By:

 

/s/ Sean M. Stack

Name:

 

Christopher R. Clegg

     

Name:

 

Sean M. Stack

Title:

 

Senior Vice President

     

Title:

 

Senior Vice President of each of the above-named entities

 



--------------------------------------------------------------------------------

       

IMCO Recycling of Michigan, L.L.C.

ATTEST/WITNESS

     

By: IMCO Recycling Inc., its Manager

By:

 

/s/ Christopher R. Clegg

     

By:

 

/s/ Sean M. Stack

Name:

 

Christopher R. Clegg

     

Name:

 

Sean M. Stack

Title:

 

Senior Vice President

     

Title:

 

Senior Vice President

       

IMCO MANAGEMENT PARTNERSHIP L.P.

ATTEST/WITNESS

     

By: IMCO Recycling Inc., its General Partner

By:

 

/s/ Christopher R. Clegg

     

By:

 

/s/ Sean M. Stack

Name:

 

Christopher R. Clegg

     

Name:

 

Sean M. Stack

Title:

 

Senior Vice President

     

Title:

 

Senior Vice President

ATTEST/WITNESS

     

COMMONWEALTH INDUSTRIES, INC.

By:

 

/s/ Christopher R. Clegg

     

By:

 

/s/ Sean M. Stack

Name:

 

Christopher R. Clegg

     

Name:

 

Sean M. Stack

Title:

 

Senior Vice President

     

Title:

 

Senior Vice President

ATTEST/WITNESS

     

CI HOLDINGS, LLC

           

By:

 

Commonwealth Industries, Inc., its Sole Member

By:

 

/s/ Christopher R. Clegg

       

Name:

 

Christopher R. Clegg

         

By:

 

/s/ Sean M. Stack

Title:

 

Senior Vice President

         

Name:

 

Sean M. Stack

               

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

ATTEST/WITNESS

     

COMMONWEALTH ALUMINUM

CONCAST, INC.

By:

 

/s/ Christopher R. Clegg

     

By:

 

/s/ Sean M. Stack

Name:

 

Christopher R. Clegg

     

Name:

 

Sean M. Stack

Title:

 

Senior Vice President

     

Title:

 

Senior Vice President

ATTEST/WITNESS

     

COMMONWEALTH ALUMINUM SALES

CORPORATION

By:

 

/s/ Christopher R. Clegg

     

By:

 

/s/ Sean M. Stack

Name:

 

Christopher R. Clegg

     

Name:

 

Sean M. Stack

Title:

 

Senior Vice President

     

Title:

 

Senior Vice President

ATTEST/WITNESS

     

COMMONWEALTH ALUMINUM

LEWISPORT, LLC

By:

 

/s/ Christopher R. Clegg

     

By:

 

CA Lewisport, LLC, its Managing Member

Name:

 

Christopher R. Clegg

           

Title:

 

Senior Vice President

     

By:

 

Commonwealth Industries, Inc., its Sole Member

               

By:

 

/s/ Sean M. Stack

               

Name:

 

Sean M. Stack

               

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

ATTEST/WITNESS

     

COMMONWEALTH ALUMINUM, LLC

           

By:

 

Commonwealth Aluminum Concast, Inc., its Sole Member

By:

 

/s/ Christopher R. Clegg

       

Name:

 

Christopher R. Clegg

         

By:

 

/s/ Sean M. Stack

Title:

 

Senior Vice President

         

Name:

 

Sean M. Stack

               

Title:

 

Senior Vice President

ATTEST/WITNESS

     

COMMONWEALTH ALUMINUM METALS, LLC

By:

 

/s/ Christopher R. Clegg

     

By:

 

Commonwealth Aluminum Lewisport, LLC, its Sole Member

Name:

 

Christopher R. Clegg

           

Title:

 

Senior Vice President

     

By:

 

CA Lewisport, LLC, its Managing Member

           

By:

 

Commonwealth Industries, Inc., its Sole Member

               

By:

 

/s/ Sean M. Stack

               

Name:

 

Sean M. Stack

               

Title:

 

Senior Vice President

ATTEST/WITNESS

     

SILVER FOX HOLDING COMPANY

By:

 

/s/ Christopher R. Clegg

     

By:

 

/s/ Sean M. Stack

Name:

 

Christopher R. Clegg

     

Name:

 

Sean M. Stack

Title:

 

Senior Vice President

     

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

Administrative Agent and Lenders:

PNC Bank, National Association, as Lender and as Administrative Agent

By:

 

/s/ Timothy S. Culver

Name:

 

Timothy S. Culver

Title:

 

Vice President

Citicorp USA, Inc.

By:

 

/s/ David Jaffe

Name:

 

David Jaffe

Title:

 

Vice President

Deutsche Bank Trust Company Americas

By:

 

/s/ Mark E. Funk

Name:

 

Mark E. Funk

Title:

 

Managing Director

National City Business Credit, Inc.

By:

 

/s/ Gregory A. Steve

Name:

 

Gregory A. Steve

Title:

 

Managing Director

Key Bank National Association

By:

 

/s/ Jason T. Sylvester

Name:

 

Jason T. Sylvester

Title:

 

Assistant Vice President

LaSalle Business Credit, LLC

By:

 

/s/ Susan M. Davis

Name:

 

Susan M. Davis

Title:

 

Vice President

 



--------------------------------------------------------------------------------

Wachovia Bank, National Association

By:

 

/s/ Elizabeth L. Schoen

Name:

 

Elizabeth L. Schoen

Title:

 

Director

Allied Irish Banks plc

By:

 

/s/ Martin S. Chin

Name:

 

Martin S. Chin

Title:

 

Vice President

JPMorgan Chase Bank, N.A.

By:

 

/s/ David L. Carey

Name:

 

David L. Carey

Title:

 

VP

The CIT Group/Business Credit, Inc.

By:

 

/s/ Juan R. Ramirez

Name:

 

Juan R. Ramirez

Title:

 

Assistant Vice President

Wells Fargo Foothill, LLC

By:

 

/s/ Sanat S. Amladi

Name:

 

Sanat S. Amladi

Title:

 

Vice President

General Electric Capital Corporation

By:

 

/s/ James O’Donnell

Name:

 

James O’Donnell

Title:

 

Duly Authorized Signatory

 



--------------------------------------------------------------------------------

HSBC Business Credit (USA) Inc.

By:  

/s/ Matthew W. Rickert

Name:

 

Matthew W. Rickert

Title:

 

Assistant Vice President

Merrill Lynch Capital, a division of Merrill

Lynch Business Financial Services, Inc.

By:  

/s/ Tom Bukowski

Name:

 

Tom Bukowski

Title:

 

Director

US Bank, National Association

By:  

/s/ Jeffrey A. Kessler

Name:

 

Jeffrey A. Kessler

Title:

 

Vice President

Fifth Third Bank

By:  

/s/ Mike Ehlert

Name:

 

Mike Ehlert

Title:

 

Vice President

Webster Business Credit Corporation

By:  

/s/ Alan F. McKay

Name:

 

Alan F. McKay

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Preliminary Closing Agenda

 

See Attached

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Amended and Restated Schedules to the Credit Agreement

 

See Attached

 